Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 10/19/2022.
2. 	Claims 1, 3-8, 10-15 and 17-22 are pending in the case. 
3.	Claims 2, 9, and 16 are cancelled. 
4.	Claims 21 and 22 are newly added.
5.	Claims 1, 8 and 15 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 10/19/2022, applicant has amended the following:
a) Claims 1, 8 and 15

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez; David, U.S. Published Application No. 20180150819 A1 in view of Mocko et al. (hereinafter “Mocko”), U.S. Published Application No. 20150363757 A1, in view of Bell et al. (hereinafter “Bell”), U.S. Published Application No. 20180089658 A1, in further view of Fortin et al. (hereinafter “Fortin”), U.S. Published Application No. 20180174152 A1. 
Claim 1:
Fernandez teaches A method, the method comprising:
initiating, by one or more computer processors, an application on a computing device of a user which allows the user to complete a purchase via the computing device instead of an available point-of-sale (POS) terminal; (e.g., dedicated application on a user device which allows a user to complete payment via user device instead of on a sales terminal par. 2; User devices such as smartphones, tablets, wearable devices, etc. are ubiquitous in society. Many users of such devices may want to use the devices to process purchases, including purchases made via a point-of-sale (POS) system or device.  par. 9; The consumer interaction module may allow for various usage scenarios among the terminal, user device(s), and server(s). For instance, the consumer interaction module may facilitate payment processing by receiving a payment request from the terminal, delivering the request to a user device, receiving payment authorization from the user device, and verifying the transaction with the server. Par. 43; The channel may be implemented in various appropriate ways and/or using various appropriate resources (e.g., a web browser running on a user device, a dedicated application running on a user device, etc.). par. 53; FIG. 5 illustrates a flow chart of an exemplary process 500 that processes a payment from a user device.)


generating, by one or more computer processors, a new interface of the available POS terminal for the user on the computing device  which includes one or more screens and icons that, when selected by the user performs one or more POS capabilities of the available POS terminal; (e.g., generating an interface that includes sales transaction information or invoice to send to the user device and allowing the user to press a confirmation button to submit payment information (i.e., POS capability)  par. 43; The channel may be implemented in various appropriate ways and/or using various appropriate resources (e.g., a web browser running on a user device, a dedicated application running on a user device, etc.). par. 48; Next, the secure access module 110 may send (at 430) a message (c) to a terminal 120, which may, in turn, send (at 440) reply (d). Message (c) may include information related to the user, user device, and/or other appropriate information. The response (d) may include information related to the user (e.g., rewards account information), transaction (e.g., sales amount, list of items, etc.), and/or other appropriate information. Par. 55; Next, the process may send (at 520) the invoice to a user device such as user device 130 described above. Par. 56; The payment information may be sent based on some input received from a user (e.g., by pressing a “confirmation” button or other user interface element))
rendering, by one or more computer processors, the generated new interface on the computing device of the user, (e.g., rendering the invoice interface on the user device Par. 55; Next, the process may send (at 520) the invoice to a user device such as user device 130 described above. Par. 56; The payment information may be sent based on some input received from a user (e.g., by pressing a “confirmation” button or other user interface element))
determining, by one or more computer processors, an initiation by the user of a purchase transaction at the POS terminal; (e.g., user imitating a purchase transaction at a vending machine (i.e., POS terminal) par. 54; As another example, a user may input a desired selection at a vending machine (or a duration for a parking meter) that may trigger generation of an invoice or payment request.)

transmitting, by one or more computer processors, a prompt to the user, ; (e.g., transmitting an invoice to the user to prompt for payment par. Next, the process may send (at 520) the invoice to a user device such as user device 130 described above. The invoice may be sent across a channel generated by a process similar to process 300 described above. Par. 56; As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).

and responsive to transmitting the prompt, receiving, by one or more computer processors, an indication from the user, wherein the indication from the user is an acknowledgement to complete the initiated purchase transaction on the computing device of the user. ( response to transmitting the invoice prompt, receiving a confirmation to complete a payment transaction on the user device par. 56; As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).)


Fernandez fails to expressly teach 
retrieving, by one or more computer processors, a set of preferences of the user;
a new interface of the available POS terminal for the user on the computing device based on the retrieved set of preferences of the user which includes one or more screens and icons.

However, Mocko teaches 
retrieving, by one or more computer processors, a set of preferences of the user; (e.g., retrieving preferences from a buyer’s profile par. 24; In some examples, based on the information included in the buyer profiles, the service provider may be able to determine a preferred language of a particular buyer and can associate the preferred language with the buyer profile of that buyer. Par. 25; Based on the buyer identifying information, the service provider may identify a particular buyer profile corresponding to the buyer information received for the current transaction. If a particular language has already been associated with the particular buyer profile, the service provider may send at least an indication of the particular language to the merchant device prior to completion of the current transaction.)
generating, by one or more computer processors, a new interface of the available POS terminal for the user on the computing device based on the retrieved set of preferences of the user which includes one or more screens and icons that, when selected by the user performs one or more POS capabilities of the available POS terminal; (e.g., generating a second interface on a computer device based on language preferences  from a buyer’s profile that allows a buyer to complete a payment transaction (i.e., POS capabilities) par. 18; When the merchant has completed entry of information related to the transaction, the merchant device may present a second UI intended for presentation to the buyer. For instance, the second UI may include one or more virtual controls to enable the buyer to enter information or otherwise perform actions toward completion of the transaction. par. 25; For example, the language information may be sent to the merchant device while the merchant device is waiting for credit card authorization or other payment authorization from the service provider. The merchant device may then use the language information to determine the language to present on the display to be viewed by the particular buyer. Par. 26; In response, the merchant device may present the buyer UI in Japanese when the display of the merchant device is oriented toward the current buyer, and may present the buyer UI in Spanish, i.e., the language preferred by the merchant, when the display is oriented toward the merchant.)
In the analogous art of presenting a user interface with POS capabilities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface with POS capabilities as taught by Fernandez to include a new interface on the language preferences as taught by Mocko to provide the benefit of improving communication between merchants and buyers in effort to provide better assistance. (see Mocko; par. 1)

Fernandez/Mocko fails to expressly teach wherein at least one preference of the set of preferences is a preferred font size. 
However, Bell teaches wherein at least one preference of the set of preferences is a preferred font size. (e.g., user interface preference is a preferred font size par. 38; employee preferences (e.g., settings associated with a particular employee of the merchant operating the service computing device, such as most commonly sold items by the employee, handedness of employee, desired font size, etc.), and the like par. 53; In various examples, the customer preferences can be defined by the customer 214. Customer preferences can include favorite items, most commonly purchased items, allergies, dietary restrictions (e.g., vegetarian, vegan, etc.), customer transaction history, desired icon size (e.g., increased font size for customer with bad eyesight), and the like.)
In the analogous art of presenting a user interface with POS capabilities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface with POS capabilities based on preferences as taught by Fernandez/Mocko to include a font size preference as taught by Bell to provide the benefit of improving visual of interface for users with bad eye sight. 

Fernandez/Mocko/Bell fails to expressly teach wherein the prompt includes a haptic alert;
However, Fortin teaches wherein the prompt includes a haptic alert; (e.g. prompting a user includes haptic signal alert par. 121; At step 706, a payment suggestion is generated based on the determined merchant identifier and payment instrument. This payment suggestion may be provided to the customer in the form of a payment suggestion notification at step 707, which will typically be presented on the client device 203.1 and may additionally be accompanied by an audible and/or haptic alert. The payment suggestion may prompt the customer of the possibility of making a payment to the merchant corresponding to the determined merchant identifier using the payment instrument determined in accordance with the customer's payment preference for that merchant.)

	In the analogous art of prompting a user for information, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the prompting for information as taught by Fernandez/Mocko/Bell to include a haptic signal as taught by Fortin with a reasonable expectation of success, to yield predictable and expected results (e.g., alerting a user that information is desired). One of ordinary skill would have been motivated to combine the references to provide the benefit of retaining the focus of a user to ensure completion of a transaction which would results in improving sales revenue. 


Claim 3 depends on claim 1:
As noted above, Fernandez/Mocko teaches further comprising:
receiving, by one or more computer processors, a first input from the user via the generated new interface of the available POS terminal; and (e.g.,  validating input from the user via generated interface with purchase information (i.e., new interface) Examiner notes that Fernandez teaches new user interface without the preferences and that Mocko is relied upon to teach new user interface based on preferences, Fernandez; Par. 56; As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).)
facilitating, by one or more computer processors, the purchase transaction of the user to completion. 
(e.g., generating a second interface (i.e., new interface on a computer device based on language preferences  from a buyer’s profile that allows a buyer to complete a payment transaction (i.e., POS capabilities) Mocko; par. 18; When the merchant has completed entry of information related to the transaction, the merchant device may present a second UI intended for presentation to the buyer. For instance, the second UI may include one or more virtual controls to enable the buyer to enter information or otherwise perform actions toward completion of the transaction. par. 25; For example, the language information may be sent to the merchant device while the merchant device is waiting for credit card authorization or other payment authorization from the service provider. The merchant device may then use the language information to determine the language to present on the display to be viewed by the particular buyer. Par. 26; In response, the merchant device may present the buyer UI in Japanese when the display of the merchant device is oriented toward the current buyer, and may present the buyer UI in Spanish, i.e., the language preferred by the merchant, when the display is oriented toward the merchant.)

Claim 4 depends on claim 3:
Fernandez teaches wherein facilitating the purchase transaction of the user to completion is selected from the group consisting of transmitting the first input to a POS backend computing device for processing and transmitting the results of the completed purchase transaction to the POS backend after completing the purchase transaction on the generated new user interface of the POS terminal. ( e.g., transmitting responses to the server (i.e., POS backend) after completing the purchase transaction on the user device interface par. 51; Finally, the secure access module 110 may send (at 490) a message (i) to a server 140, which may, in turn, send (at 495) reply (j). Message (i) may include information related to the transaction, terminal (and/or associated venue), user, and/or other appropriate information. The response (j) may include information related to the user, receipt confirmation, and/or other appropriate information. Par. 56; As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).)

Claim 5 depends on claim 1:
As noted above, Fernandez/Mocko teaches further comprising:
determining, by one or more computer processors, whether a new transaction has been started by the user; and (e.g., regularly making new transaction purchases by a user at vending machine par. 56; For instance, a user may authorize a merchant, device, etc. and then payment information may be sent in reply to any validated request (e.g., a user may regularly make purchases from a vending machine and may pre-authorize such purchases up to a specified limit). As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).)
responsive to determining that a new transaction has been started by the user, receiving, by one or more computer processors, a new input from the user, via the generated new interface, associated with the new transaction. (e.g.,  validating input from the user via generated interface with purchase information (i.e., new interface) Examiner notes that Fernandez teaches new user interface without the preferences and that Mocko is relied upon to teach new user interface based on preferences, Fernandez; Par. 56; As another example, the user may be presented with purchase information (e.g., merchant identity, total amount, etc.) and may be required to confirm or otherwise validate the purchase (e.g., by selecting or authorizing a payment method, by tapping or touching the user device to the terminal or other resource, etc.).)
(e.g., generating a second interface (i.e., new interface on a computer device based on language preferences  from a buyer’s profile that allows a buyer to complete a payment transaction (i.e., POS capabilities) Mocko; par. 18; When the merchant has completed entry of information related to the transaction, the merchant device may present a second UI intended for presentation to the buyer. For instance, the second UI may include one or more virtual controls to enable the buyer to enter information or otherwise perform actions toward completion of the transaction. par. 25; For example, the language information may be sent to the merchant device while the merchant device is waiting for credit card authorization or other payment authorization from the service provider. The merchant device may then use the language information to determine the language to present on the display to be viewed by the particular buyer. Par. 26; In response, the merchant device may present the buyer UI in Japanese when the display of the merchant device is oriented toward the current buyer, and may present the buyer UI in Spanish, i.e., the language preferred by the merchant, when the display is oriented toward the merchant.)


Claim 6 depends on claim 1:
As noted above, Fernandez/Mocko teaches wherein the generated new interface of the available POS terminal for the user on the computing device based on the retrieved set of preferences of the user is selected from the group consisting of an exact translation of the available POS terminal and an approximate translation of the available POS terminal wherein the approximate translation of the available POS terminal displays at least one of a portion of the content of the exact translation and new content. (e.g., generating a second interface on a computer device based on language preferences  from a buyer’s profile that allows a buyer to complete a payment transaction (i.e., POS capabilities) Mocko; par. 18; When the merchant has completed entry of information related to the transaction, the merchant device may present a second UI intended for presentation to the buyer. For instance, the second UI may include one or more virtual controls to enable the buyer to enter information or otherwise perform actions toward completion of the transaction. par. 25; For example, the language information may be sent to the merchant device while the merchant device is waiting for credit card authorization or other payment authorization from the service provider. The merchant device may then use the language information to determine the language to present on the display to be viewed by the particular buyer. Par. 26; In response, the merchant device may present the buyer UI in Japanese when the display of the merchant device is oriented toward the current buyer, and may present the buyer UI in Spanish, i.e., the language preferred by the merchant, when the display is oriented toward the merchant.) 


Claim 7 depends on claim 1:
Fernandez teaches wherein the initiation of the purchase by the user at the POS terminal is determined by one of a credit card swipe or insertion at the POS terminal and a connection of a mobile device payment system on the computing device of the user to the POS terminal. (e.g., inserting credit card at a credit card terminal and using the mobile user device to complete payment par.33; The terminal 120 may be an electronic device such as a cash register, credit card terminal, smartphone, tablet, personal computer, parking meter, vending machine, etc. par. 34; The user device 130 may be an electronic device such as a smartphone, tablet, personal computer, wearable device, etc. that is able to communicate with the module 110. Such a device 130 may server as the terminal 120 in some embodiments. Par. 49; The secure access module 110 may then send (at 450) a message (e) to a user device 130, which may, in turn, send (at 460) reply (f). Message (e) may include information related to a transaction, rewards account, and/or other appropriate information. The response (f) may include payment authorization, user identity information, and/or other appropriate information.)

Claims 8, 10-14:
Claims 8, 10-14 are substantially encompassed in claims 1, 3-7, respectively, therefore, Examiner relies on the same rationale set forth in claims 1, 3-7 to reject claims 8, 10-14.

Claims 15, 17-20:
Claims 15, 17-20 are substantially encompassed in claims 1, 3-6, respectively, therefore, Examiner relies on the same rationale set forth in claims 1, 3-6 to reject claims 15, 17-20.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez/Mocko/Bell/Fortin as cited above and applied to claim 1, in further view of Licht et al. (hereinafter “Licht”), U.S. Published Application No. 20180089654 A1.
Claim 21 depends on claim 1:
As noted above, Fernandez/Mocko teaches wherein the set of preferences of the user includes a spoken language  preference. (e.g., retrieving preferences from a buyer’s profile Mocko; par. 24; In some examples, based on the information included in the buyer profiles, the service provider may be able to determine a preferred language of a particular buyer and can associate the preferred language with the buyer profile of that buyer. Par. 25; Based on the buyer identifying information, the service provider may identify a particular buyer profile corresponding to the buyer information received for the current transaction. If a particular language has already been associated with the particular buyer profile, the service provider may send at least an indication of the particular language to the merchant device prior to completion of the current transaction.)


Fernandez/Mocko/Bell/Fortin fails to expressly teach wherein the set of preferences of the user includes a text-to-speech preference.

However, Licht teaches wherein the set of preferences of the user includes a spoken language and text-to-speech preference. (e.g., automated bot provides a spoken language and text to speech preference for a POS terminal par. 24; The bot 113 may also respond with written language that is in a spoken language recognized by the user 120), the written language responses can be presented on a display peripheral device of the POS terminal 110 or through a connection between the POS terminal 110 and the user operated device through a Short Message Service (SMS) text message or through a specific mobile application that permits the BOT to directly communicate messages. In fact, the bot 113 can respond in both written and spoken language, respond to input provided as speech with returned speech or written text, and respond to input provided as written instructions with returned speech or written text. Par. 25; When the user is identified, the bat 113 may use an external service 130 to download and configure a known profile for the user, if one exists. The profile may indicate how the user prefers to communicate with the bot (speech written text) and how the user prefers to receive responses from the bot 113 (speech and written text, speech only, text only).)

In the analogous art of presenting a user interface with POS capabilities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface with POS capabilities as taught by Fernandez/Mocko/Bell/Fortin to include an automated bot as taught by Licht to provide the benefit of better assisting a diversified set of user attempting to use the user interface. 


Claim 22 depends on claim 1:
Fernandez teaches wherein the set of preferences of the user includes , color management, and a store rewards number. (e.g.,color adjustment options for video screen and administering loyalty program which includes store rewards account number  abstract; The module may facilitate payment processing, administration of loyalty programs, advertising, and micro positioning. par. 48; The response (d) may include information related to the user (e.g., rewards account information), par. 49; Message (e) may include information related to a transaction, rewards account, and/or other appropriate information. Par. 57; In some embodiments, the verification request may be process locally at the terminal (e.g., for store rewards programs, gift cards, etc.). par. 74; In addition, the video processor may perform various video processing functions (e.g., contrast adjustment or normalization, color adjustment, etc.). Furthermore, the video processor may be able to render graphic elements and/or video.)


Fernandez/Mocko/Bell/Fortin fails to expressly teach wherein the set of preferences of the user includes an accessibility option.

However, Licht teaches wherein the set of preferences of the user includes an accessibility option. (e.g., automated bot provides a text to speech preference for a POS terminal (i.e., accessibility option)  par. 24; The bot 113 may also respond with written language that is in a spoken language recognized by the user 120), the written language responses can be presented on a display peripheral device of the POS terminal 110 or through a connection between the POS terminal 110 and the user operated device through a Short Message Service (SMS) text message or through a specific mobile application that permits the BOT to directly communicate messages. In fact, the bot 113 can respond in both written and spoken language, respond to input provided as speech with returned speech or written text, and respond to input provided as written instructions with returned speech or written text. Par. 25; When the user is identified, the bat 113 may use an external service 130 to download and configure a known profile for the user, if one exists. The profile may indicate how the user prefers to communicate with the bot (speech written text) and how the user prefers to receive responses from the bot 113 (speech and written text, speech only, text only).)

In the analogous art of presenting a user interface with POS capabilities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface with POS capabilities as taught by Fernandez/Mocko/Bell/Fortin to include an automated bot as taught by Licht to provide the benefit of better assisting a diversified set of user attempting to use the user interface. 


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Bell“ and “Licht” references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145